DETAILED ACTION
Status of the Claims
	Claim 21 is new. Claim 11 is cancelled. Claims 1-10 and 12-21 are pending in this application. Claims 1-10 and 12-21 are under examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/12/2022 has been entered.
Priority
The instant application claims priority from the US provisional application #62868558 filed on 06/28/2019.
Rejections Withdrawn
The 35 USC 103 rejection over claims 1, 3, 5 and 11 over MB Loves Skin Care is withdrawn per Applicant’s amendment of adding the negative limitation of “wherein the anti-aging composition is free of gellan.”
Maintained Rejections – Modified as Necessitated by Applicant’s Amendments
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5, 7 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over José Maria García Antón et al (US9067967B2, publication date: 06/30/2015, previously cited) (Hereinafter Anton).
Applicant cancelled claim 11. Applicant amended claim 1 such that there is a new limitation “wherein the anti-aging composition is free of gellan.” Anton does not disclose gellan, thus meets the claim limitation. Aside from this, there is no additional modifications being made to the rejection (other than deleting claim 11) and the following teachings are found in the previous office action. 
It is noted that Applicant provides no definition for “botanical extracts” in the instant specification. The Examiner interprets botanical extracts as concentrated plant materials comprising different substituents which have been extracted through variety of methods such as steam distillation, solvent extraction, cold pressing etc. Thus a limitation such as “oleic acid”, although an isolate from botanical species, is not an extract from a botanical species. 
Regarding claims 1, 3 and 5, Anton teaches peptide compositions that are for treating, preventing and/or repairing the signs of aging and/or photoaging of the skin (C7 lines 28-34). Anton invention comprises an anti-aging peptide selected from acetyl hexapeptide-8 and acetyl tetrapeptide-9 (C26 lines 30-35), hyaluronic acid (C27 line 60), lipid carriers as penetration enhancers (C21 lines 19-26) and water (C20 line 67). Anton teaches oleic acid in a specific embodiment (table 7) which is interpreted as a penetration enhancer. 
Regarding the newly introduced negative limitations of “wherein the anti-aging composition is free of algae extracts other than carrageenan, and wherein the anti-aging composition is free of botanical extracts” in instant claim 1, even though Anton teaches botanical extracts such as soybean oil in its embodiments (table 6), Anton teaches soybean oil (C21 line 2) under “a diluent, adjuvant, excipient or carrier with which the peptide of the invention is administered” (C20 lines 64-66) and lists other diluents that are not botanical extracts such as “mineral oil, polysorbates, sorbitan esters, ether sulfates, sulfates, betaines, glycosides, maltosides, fatty alcohols, non-oxynols, poloxamers, polyoxyethylenes, polyethylene glycols, dextrose, glycerol, digitonin” (C21 lines 4-6) and recites “A person skilled in the art knows the diluents which can be used in the different delivery systems in which the peptide of the invention can be administered” (C21 lines 6-10). These teaches allows one of ordinary skill in the art to substitute soybean oil from a specific embodiment with one of the aforementioned diluents with a reasonable expectation of success. The same is true for other potential algae and botanical extracts mentioned throughout the Anton teachings, they are all optional. 
Regarding claim 2, Anton teaches hyaluronic acid (HA) as discussed above.  Note that hydrolyzed is product-by-process limitation (MPEP 2113) that results in smaller fragments of hyaluronic acid.  There is no particular molecular weight limitation in the claim.  Thus, hydrolyzed hyaluronic acid, the various hydrolysis products of HA, are obviated by the teaching of hyaluronic acid in the prior art.  
Regarding claim 4, Anton teaches anti-aging peptide in a specific embodiment at concentration of 0.001% (table 7). Anton also provides a range of 0.0001% to 5% for the one or more peptides (C20 line 58). 
Regarding claim 7, Anton teaches gelling polymers (claim 15) which is interpreted to meet the “tensing polymer” limitation.  Anton also provides for surfactants in its formulations (claim 11 of Anton).
Regarding claim 10, Anton teaches water at about 66% total (table 6). 
It would have been obvious to one of ordinary skill in the art at the time of instant filing to have modified the embodiments taught by Anton and follow the instructions given in the specification to arrive at the instant application invention. Anton also provides motivation for one to include oleic acid in its embodiments. Anton also provides substitution options (in its specification) for the botanical extracts that are recited in its embodiments. Thus, one would achieve the instant invention with a reasonable degree of predictability and success with the instructions provided by Anton. 
Maintained Rejections
Claims 6 and 8-9 in addition to claims 1 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over José Maria García Antón et al (US9067967B2, publication date: 06/30/2015, previously cited) (Hereinafter Anton) and Hee Seong-Gho et al (KR101831756B1, publication date: 02/26/2018, previously cited) (Hereinafter Seong-Gho). 
Regarding claim 1, Anton teaches as discussed above. 
Regarding claim 6, Anton doesn’t teach adenosine.
Regarding claim 8, Anton doesn’t teach pullulan or polyvinylpyrrolidone (PVP).
Regarding claim 9, Anton doesn’t teach a concentration range for a tensing polymer. 
Regarding claims 6 and 8-9, Seong-Gho teaches a cosmetic composition for improving skin elasticity and improving wrinkles and improving moisture retention, and a patch for an eye patch containing the same (abstract of the Google English Translation). Seong-Gho specifically teaches a patch that comprises adenosine and pullulan (claim 4), wherein pullulan is “in an amount of 1.0 to 60.0% by weight based on the total weight of the patch” (page 3). The instantly claimed range of 1 to 3% is within the range disclosed by Seong-Gho. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05 I). 
It would have been obvious to one of ordinary skill in the art at the time of instant application to have combined the teachings of Anton and Seong-Gho and achieve the instant invention. Anton teaches its composition to be in the form of an adhesive patch (C21 line 36). Seong-Gho provides the motivation of “a boomerang dish-shaped melting film that is applied to maximize the improvement of wrinkles and elasticity. The shape is designed to effectively deliver the components” (page 2) which comprises the adenosine and pullulan. Thus, one would be motivated to incorporate the teachings of Seong-Gho into the teachings of Anton with a reasonable expectation of successfully achieving a more effective anti-aging composition where an improvement of wrinkles and elasticity is maximized.

Claims 6 and 8-9 in addition to claims 1 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over José Maria García Antón et al (US9067967B2, publication date: 06/30/2015, previously cited) (Hereinafter Anton) and Hee Seong-Gho et al (KR101831756B1, publication date: 02/26/2018, previously cited) (Hereinafter Seong-Gho). 
Regarding claim 1, Anton teaches as discussed above. 
Regarding claim 6, Anton doesn’t teach adenosine.
Regarding claim 8, Anton doesn’t teach pullulan or polyvinylpyrrolidone (PVP).
Regarding claim 9, Anton doesn’t teach a concentration range for a tensing polymer. 
Regarding claims 6 and 8-9, Seong-Gho teaches a cosmetic composition for improving skin elasticity and improving wrinkles and improving moisture retention, and a patch for an eye patch containing the same (abstract of the Google English Translation). Seong-Gho specifically teaches a patch that comprises adenosine and pullulan (claim 4), wherein pullulan is “in an amount of 1.0 to 60.0% by weight based on the total weight of the patch” (page 3). The instantly claimed range of 1 to 3% is within the range disclosed by Seong-Gho. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05 I). 
It would have been obvious to one of ordinary skill in the art at the time of instant application to have combined the teachings of Anton and Seong-Gho and achieve the instant invention. Anton teaches its composition to be in the form of an adhesive patch (C21 line 36). Seong-Gho provides the motivation of “a boomerang dish-shaped melting film that is applied to maximize the improvement of wrinkles and elasticity. The shape is designed to effectively deliver the components” (page 2) which comprises the adenosine and pullulan. Thus, one would be motivated to incorporate the teachings of Seong-Gho into the teachings of Anton with a reasonable expectation of successfully achieving a more effective anti-aging composition where an improvement of wrinkles and elasticity is maximized.

Claims 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over José Maria García Antón et al (US9067967B2, publication date: 06/30/2015, previously cited) (Hereinafter Anton) and David A. Richard (US20160279162 A1, publication date: 09/29/2016, previously cited) (Hereinafter Richard). 
Regarding the negative limitations in instant claims 12 and 17, it is discussed above how Anton allows one of ordinary skill in the art to substitute the algae and botanical extracts recited in the specific embodiments with what it taught in the specification. 
Regarding claim 12, Anton teaches as discussed above. Anton also teaches adhesive patches, non-adhesive patches and/or face masks (C22, lines 20-21). 
Regarding claim 13, Anton teaches hydrogels (C22 line 43). Since Anton teaches the composition to be in the form of a hydrogel and also provides a delivery system as a face mask, it is interpreted such that the anti-aging composition is loaded into the hydrogel to form a face mask. 
Regarding claims 15 and 18, Anton does not teach a shape (triangular) for the skin mask. Regarding the triangle shape limitation, it is important to note that shape for the skin mask is not inventive (MPEP 2144.04 section I and IV B), therefore not a functional limitation. Changing shapes is a choice of design or preference unless the applicant can show that particular shape is critical to the invention over other types of shapes. 
Regarding claim 16, limitation of “provide a reduction in an appearance of wrinkles within a month after application of the anti-aging product to skin for 30 minutes three times per a week” is not a limitation where claim is directed to a product and the preamble merely recites a property inherent in an old product defined by the remainder of the claim (MPEP 2111.02 II).  The prior art teaches cosmetic treatment of skin with a composition of like actives (hyaluronic acid and peptides), and thus, will provide such results when applied to skin.  Note that claim 16 is dependent on a product claim. 
Regarding claim 17, Anton meets all of the limitations of forming an anti-aging composition as discussed above. Since Anton also teaches a delivery method of using a patch and/or face mask, it is interpreted such that the anti-aging composition is loaded into the skin mask. There is further evidence of this step, Anton recites prior art by disclosing “Examples of fabrics, non-woven fabrics, garments, medical devices and means for immobilizing the peptides to them, among which are the delivery systems and/or the sustained release systems described above can be found in literature and are known in the prior art Schaab C. K. “Impregnating Fabrics With Microcapsules”” (C22 lines 4-7).   Regarding claim 17, Anton teaches gelling polymers (claim 15) which is interpreted to meet the “tensing polymer” limitation.  Anton also provides for surfactants in its formulations (claim 11 of Anton).
Regarding claim 20, Anton teaches oleic acid as discussed above. 
Regarding claim 14, Anton doesn’t teach a biocellulose component. 
Regarding claim 19, Anton teaches as discussed above (see claim 16). However, Anton does not specify a skin wrinkle feature as claimed. 
Richard teaches “micelle-based delivery of dermal cosmetic or therapeutic materials” (para 1) for treatment of various skin aging problems such as a lack of skin firmness, wrinkles, and dry skin (para 3). Richard teaches its invention to comprise “hyaluronic acid” (claim 8), anti-aging peptide Argireline (acetyl hexapeptide-8) (claim 17), oleic acid (para 59) and water (para 56).
Regarding claim 14, Richard also teaches its composition to be a hyaluronic acid (HA) mask (para 30) (figure 13 meets skin mask patch limitation) comprising hyaluronic acid and argireline (anti-aging peptide) achieved by infusion (para 65) (interpreted to meet the anti-aging composition is loaded into the hydrogel of the skin mask patch) wherein the mask comprises a hydrogel (para 68) and bio-cellulose (para 67). Richard also teaches “the HA precursor and its host serum of fatty acid esters, polypeptides, polysaccharides, anti-oxidants and polymers was combined to effect a serum that is hydrated into a bio-cellulose infusion masque” (para 70) (interpreted to meet the biocellulose and anti-aging composition is loaded into the biocellulose of the skin mask patch).
Additionally, regarding claims 15 and 18, Richard also teaches the skin mask patch to be in a triangular shape (Figures 13C and Figure 13E).
Regarding claim 19, Richard teaches treatment of crow’s feet and fine lines using mask where improvements are achieved evidenced by Fig 7-12. Regarding “of about 20-40% at four weeks after application three times a week for 30 minutes per application from a baseline value” limitation, it is important to note that claim 17 that claim 19 is dependent on is a method of making a composition. Since all of the limitations of method of making are met by Richard and Anton (discussed above), it is expected that the composition produced would yield effects that would provide wrinkle reduction of at least 20% at four weeks. That being said, Richard provides 28% wrinkle reduction after one treatment with crow’s feet and fine lines using a triangular mask (Fig 13A). 
It would have been obvious to one of ordinary skill in the art at the time of instant filing to have combined the teachings of Anton and Richard to arrive at the instant invention. Richard provides the motivation of “infusion masques of the present disclosure include can provide a convenient and effective delivery medium to skin for the various therapeutic micelle solutions” (para 66), “masque that is a hydrogel with high strength and high water retention” (para 68) and the masque could also act as a scaffold to facilitate migration and proliferation of cells in the wound and promote more rapid wound healing. Therefore one would be motivated to combine the above teachings to achieve the instant application invention with a reasonable expectation of successfully achieving an invention with the desirable more effective anti-aging effects. 
New Rejections
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 10 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sang Jun Kim et al (KR20150078137A, Korean Intellectual Property Office translation document of KR20130167258 which is the application document of KR20150078137A, publication date: 07/08/2015) (Hereinafter Kim).
Regarding claim 1, Kim teaches a cosmetic composition (para 69) wherein the composition comprises “acetyl hexapeptide-8” (para 66), “sodium hyaluronate” (para 66), “stearic acid” (para 67) and “water” (para 66). Regarding the effective amount limitation for the penetration enhancer (stearic acid), Kim teaches stearic acid at 0.25 g per 100 g. Absent evidence of the contrary, this amount is interpreted to be an effective amount since it is specifically being included in the composition to have an effect. Regarding the instant negative limitation of the composition being free of gellan, Kim does not disclose gellan, thus meeting the claim limitation. Regarding “wherein the anti-aging composition is free of algae extracts other than carrageenan, and wherein the anti-aging composition is free of botanical extracts” limitations, Kim doesn’t disclose algae or botanical extracts, thus meeting the instant limitations. Moreover, Kim teaches “antioxidants extracted from various plants have been introduced into cosmetics as raw materials for wrinkle improvement. However, most of these cosmetic raw materials have various problems such as poor efficacy or causing side effects on the skin. In addition, there is a problem in that even a raw material having good efficacy is not easily absorbed into the skin” (para 3-4) which is interpreted as teaching away from plant extracts. 
Regarding claim 2, Kim teaches sodium hyaluronate as discussed above. Note that hydrolyzed is product-by-process limitation (MPEP 2113) that results in smaller fragments of hyaluronic acid. That said, sodium hyaluronate, while used interchangeably with hyaluronic acid, has a smaller molecular weight than hyaluronic acid. Since there is no particular molecular weight limitation in the claim, hydrolyzed hyaluronic acid, the various hydrolysis products of HA, are obviated by the teaching of sodium hyaluronate in the prior art.  
Regarding claim 3, Kim teaches acetyl hexapeptide-8 as discussed above. 
Regarding claim 4, Kim teaches 0.02 g of acetyl hexapeptide-8 per 100 g of total composition (para 66) resulting in 0.02% by weight. A specific example in the prior art which is within a claimed range anticipates the range (MPEP 2131.03 I). 
Regarding claim 10, Kim teaches water at 86.76 g per 100 g, resulting in 86.76% by weight, meeting the instant claim limitation of at least 30%.
Regarding claim 21, Kim teaches acetyl hexapeptide-8 as the sole antiaging peptide. 


Claim 5 in addition to claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Sang Jun Kim et al (KR20130167258, Korean Intellectual Property Office translation document, publication date: 07/08/2015 (published as KR20150078137A)) (Hereinafter Kim).
Regarding claim 1, Kim teaches as discussed above.
Regarding claim 5, Kim teaches “oleic acid” (para 40). 
It would have been obvious to one of ordinary skill in the art at the time of instant application to have modified the embodiments of Kim and achieve the instant invention. While Kim doesn’t disclose a specific embodiment comprising oleic acid, and rather uses stearic acid, the specification of Kim allows a person of ordinary skill in the art to substitute stearic acid with oleic acid since oleic acid is provided among the group comprising stearic acid. This is merely a simple substitution of one known element for another to obtain predictable results. 
Response to Arguments
Applicant’s Remarks filed on 09/12/2022 will now be addressed.
Applicant’s arguments against rejections that are withdrawn are moot. 
Regarding the USC 103 rejections over Anton, Applicant argues that the botanical extracts taught by Anton are required if a person of ordinary skill in the art is including one of the instantly claimed peptides into a composition. Applicant argues:
“It is noted that the listing of Vitis vinfera, Rosa canina, Curcuma longa, Theobroma cacao, Ginkgo biloba, Leontopodium alpinum or Dunaliella salina in the embodiment of Anton at col. 26, line 4 to col. 27, line 24 is linked to a lengthy listing of "at least one synthetic compound or product of biotechnological origin which is an anti-wrinkle agent and/or anti-aging agent" (which list includes the acetyl hexapeptide-8 and acetyl tetrapeptide-9 among many other options) by the phrase "or as well as." This transitional phrase clearly indicates that the extracts are required, and that the synthetic compounds or products of biotechnological origin are optional additional thereto. This conclusion is further reinforced by the fact that this is the only instance of the phrase "or as well as" in Anton, whereas every other similar listing (for example, the embodiment of col. 27, line 64 to col. 28, line 40) uses the phrase "and/or," indicating either the extracts or the synthetic compounds/products of biotechnological origin may be used. While "or as well as" is used only once in Anton, the phrase "and/or" is used more than 150 times, clearly indicating that Ant6n meant something else in this embodiment of col. 26, line 4 to col. 27, line 24, as Anton was quite familiar with how to indicate "and/or" instead.”
This argument is acknowledged but not found persuasive. Anton recites "a cosmetically or pharmaceutically effective amount of at least one antiwrinkle agent and/or anti-aging agent selected, without restriction, from the group formed by the extracts or hydrolyzed extracts of Vitis vinifera, Rosa canina, Curcuna longa, Theobroma cacao, Ginkgo biloba, Leontopodium alpinum or Dunaliella Salina among others or as well as at least one synthetic compound or product of biotechnological origin which is an anti-wrinkle agent and/oranti-aging agent such as and not restricted to ... Acetyl Tetrapeptide-9 ... Acetyl Hexapeptide-8" (C 26 lines 9-35). A person or ordinary skill in the art reading a disclosure stating botanical/algae extracts or as well as "Acetyl Tetrapeptide-9 ... Acetyl Hexapeptide-8" would not interpret this as the botanical/algae extracts being required to include if such a peptide is being included in the composition. "or as well as" language is not interpreted as "and", "along with" or any other language that would require what comes before and after this phrase as being required to go along together in a composition. Merely arguing “or as well as” is used when Anton had used “and/or” in other parts of the document is not a persuasive argument for interpreting “or as well as” language as “and.” When the paragraph is read in its entirety, there is no indication that a botanical or algae extract is required when incorporating an anti-aging peptide into a composition. For these reasons, the Examiner maintains the position that botanical and algae extracts are optional in Anton when Acetyl Tetrapeptide-9 and/or Acetyl Hexapeptide-8 are included.
Conclusion
No claims are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALPARSLAN ASAN whose telephone number is (571)270-1662. The examiner can normally be reached 8am-5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on (571)272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.A./               Examiner, Art Unit 1613             

/MARK V STEVENS/               Primary Examiner, Art Unit 1613